 Case 3:19-cv-00813-REP Document 56 Filed 06/04/20 Page 1 of 1 PageID# 3086




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division



CHURMA ECONOMICS
Si ANALYTICS, LLC,

     Plaintiff,

V.                                     Civil Action No. 3:19cv813

RICHARD LOMBARDO,

        Defendant.




                                  ORDER


        For the reasons set forth on the record during the June 3,

2020 conference call, it is hereby ORDERED that:

        (1)   The Final Pretrial Conference is scheduled for 10:00

a.m. January 5, 2021; and

        (2) The jury trial is scheduled for 9:30 a.m. January 11,
2021.


        It is so ORDERED.




                                            /s/
                             Robert E. Payne
                             Senior United States District Judge

Richmond, Virginia
Date:     June 4, 2020
